Citation Nr: 1524219	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to an initial rating higher than 10 percent for iliotibial band syndrome of the right knee.

5.  Entitlement to an initial rating higher than 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for hammer toes of the right foot.

7.  Entitlement to an initial compensable rating for hammer toes of the left foot.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985 and from March 1991 to December 2008.  He received the Bronze Star Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO made the following determinations: denied entitlement to service connection for right ear hearing loss, bilateral tingling and numbness of the hands, and bilateral ankle sprains; granted service connection for iliotibial band syndrome of the right knee and tinnitus and assigned initial 10 percent disability ratings, both effective from January 1, 2009; and granted service connection for hammer toes of the right and left foot and assigned initial noncompensable disability ratings, both effective from January 1, 2009.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a March 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

The Veteran had also perfected an appeal with regard to a claim of service connection for a left hip disability.  In a February 2011 decision, a Decision Review Officer granted service connection for a left hip strain, and thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for a bilateral ankle disability and entitlement to initial compensable ratings for hammer toes of the right and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims of service connection for right ear hearing loss and a bilateral hand disability and his appeal for higher initial ratings for iliotibial band syndrome of the right knee and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to service connection for right ear hearing loss and a bilateral hand disability and entitlement to higher initial ratings for iliotibial band syndrome of the right knee and tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, it was acknowledged on the record during the March 2015 Board hearing that the Veteran wished to withdraw from appeal his claims of service connection for right ear hearing loss and a bilateral hand disability and his appeal for higher initial ratings for iliotibial band syndrome of the right knee and tinnitus.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal as to these issues is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral hand disability is dismissed.

The appeal as to the issue of entitlement to an initial rating higher than 10 percent for iliotibial band syndrome of the right knee is dismissed.

The appeal as to the issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed.




REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran contends that he has a current bilateral ankle disability and that this disability is related to ankle injuries that he sustained in service.  He was afforded a VA examination in December 2010 to assess the nature and etiology of any current ankle disability and he was only diagnosed as having a right and left ankle sprain (resolved) without permanent residual.  As no current ankle disability was identified, the physician who conducted the examination did not provide an opinion as to the etiology of any ankle disability.  

The December 2010 examination is insufficient because although the examiner concluded that there was no current ankle disability at the time of the examination, an October 2008 VA examination report includes a diagnosis of a right ankle sprain manifested by objectively measured reduced range of ankle motion.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in September 2008, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  The case should be returned to the December 2010 examiner for an addendum to the opinion.

Additionally, the Veteran was never provided with a notice letter regarding the issue of entitlement to service connection for a bilateral ankle disability in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

As for the appeal for higher initial ratings for hammer toes of the right and left foot, Veteran claims that these disabilities may have worsened since the Veteran's last VA examination in December 2010.  For example, the December 2010 VA examination report indicates that there was a medial deviation of the distal phalanx of only the fourth toe bilaterally.  During the March 2015 hearing, however, the Veteran reported that two toes on each foot were deviated inward (see page 12 of the hearing transcript).  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hammer toes is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which provides an explanation of the disability rating and effective date elements of his claim and specifically informs him of the information and evidence required to substantiate his claim of service connection for a bilateral ankle disability.  A copy of this letter must be included in the file.

2.  Return the claims file , all relevant electronic records contained in VBMS and Virtual VA system, including a copy of this remand, to the December 2010 VA examiner for review.  If unavailable, another examiner should review the records and, if deemed necessary, afford the Veteran another examination.  

For any right or left ankle disability identified since September 2008 including, the right ankle sprain identified in October 2008, the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise the result of a disease or injury in service.

The examiner shall specifically acknowledge and comment on the instances of treatment for ankle problems in the Veteran's service treatment records (including the treatment for right and left ankle injuries in June and July 1983, April 1993, and August 2003), and the Veteran's reports of having experienced right and left ankle problems ever since service (see pages 8 and 9 of the March 2015 Board hearing transcript).

The examiner must provide reasons for each opinion given.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hammer toes.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's hammer toes shall be set forth in detail.  The examiner shall specifically report the number of toes on each foot affected and whether there is resulting claw foot, and if so, describe its manifestations and their severity.  Any additional foot disability resulting from the hammer toe deformity should be identified and its severity described in detail.  The examiner must provide a detailed explanation for all findings made.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


